NU SKIN ENTERPRISES, INC.
AMENDED AND RESTATED 2010 OMNIBUS INCENTIVE PLAN
PERFORMANCE STOCK OPTION AGREEMENT
This Performance Stock Option Agreement and Participant's award summary (the
"Award Summary"), which can be accessed in Participant's My Awards on the Morgan
Stanley Benefit Access Website at www.benefitaccess.com (or the website of any
other stock plan administrator selected by the Company in the future)
(collectively, this "Agreement") sets forth the terms and conditions of the
Options granted to Participant under the Amended and Restated Nu Skin
Enterprises, Inc. 2010 Omnibus Incentive Plan (the "Plan").  In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the same defined meaning assigned to them in the Plan.
1.            Grant of Options.
 
1.1            Grant of Options.  Effective as of the date of grant specified in
the Award Summary, the Company grants to Participant Options to purchase up to
the number of Shares specified in the Award Summary. Such Options are granted as
an incentive to work to increase the value of the Company for its stockholders.
1.2            Nature of Options. The Award Summary shall designate whether the
Options are a Nonqualifed Stock Option or Incentive Stock Option. The Options
may not be exercised at any time until the Options are vested, as provided in
Section 1.3.
1.3            Vesting of Options. The Options shall vest and become
exerciseable as follows, except as otherwise provided in this Agreement,
including pursuant to Sections 1.4 and 5:
[Performance Vesting Schedule]
1.4            Term of Options.

(a) In the event Participant's Continuous Service (as defined below) is
terminated for any reason prior to the full vesting of the Options, the Options
granted hereunder shall terminate to the extent they are not vested as of the
termination of Participant's Continuous Service, as determined in accordance
with Section 10(f) below, and Participant shall not have any right to exercise
such unvested Options.

(b) Subject to the provisions of the Plan and this Agreement, including Section
5 hereof, all Options granted hereunder that are vested but unexercised shall
terminate on the earliest to occur of:

(1)            the date on which the Participant's Continuous Service is
terminated because of a Forfeiture Event;
(2)            three months after the termination of the Participant's
Continuous Service for any reason other than for Cause or as a result of the
Participant's death or Disability (as defined below);
(3)            12 months after the termination of the Participant's Continuous
Service due to the Participant's Disability;
 
 

--------------------------------------------------------------------------------

(4)            12 months after the termination of the Participant's Continuous
Service due to the Participant's death; or
(5)            the seventh anniversary of the date of grant specified in the
Award Summary.
Notwithstanding the foregoing, if the exercise of an Option is prevented by the
Company within the applicable time periods set forth in (2) and (3) of this
Section 1.4(b) for any reason, the Participant's Options shall not expire before
the date that is 30 days after the date that the Participant is notified by the
Company that the Option is again exercisable, but in any event no later than the
the seventh anniversary of the date of grant specified in the Award Summary;
provided, however, that if the Award Summary designates the Participant's Option
as an Incentive Stock Option, and if any such extension causes the term of the
Participant's Option to exceed the maximum term allowable for Incentive Stock
Options, the Participant's Option shall cease to be treated as an Incentive
Stock Option.
(c)            Notwithstanding the foregoing, the Options granted hereunder
shall terminate to the extent they are not vested as as follows:
[Performance Termination Schedule]
"Continuous Service" means that Participant's service with the Company or a
Subsidiary, whether as an Employee, Director, or Consultant, is not interrupted
or terminated.  Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which Participant
renders service to the Company or a Subsidiary as an Employee, Consultant, or
Director, or a change in the entity for which Participant renders such service,
provided that there is no interruption or termination of Participant's
Continuous Service.  For example, a change in status from an Employee of the
Company to a Consultant of a Subsidiary or a Director will not constitute an
interruption of Continuous Service.  Subject to the requirements of applicable
law, the Committee, in its sole discretion, shall determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or a Subsidiary, including sick leave, military leave or
any other personal leave.
"Disability" means the permanent and total disability of a Participant within
the meaning of Section 22(e)(3) of the Code for all Incentive Stock Options.
 For all other Options, "Disability" means the Participant (a) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months or (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant's employer. Any question as to the
existence of that Participant's physical or mental impairment as to which the
Participant or Participant's representative and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to the Participant and the Company (or its Subsidiary, as
applicable).  If the Participant and the Company (or its Subsidiary, as
applicable) cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company or a Subsidiary and the Participant shall be final and
conclusive for all purposes of the Options.
1.5            Exercise of Options. Exerciseable options may be exercised as
provided on the Morgan Stanley Benefit Access Website at www.benefitaccess.com
(or the website of any other stock plan administrator selected by the Company in
the future) or by written notice of such exercise, in the form prescribed by the
Committee, to the person designated by the Committee at the corporate offices of
the Company. The notice shall specify the number of Options that are being
exercised. Full payment of the Option Price shall be made at the time of
exercise in a manner set forth in the Plan, or in such other manner as may be
approved by the Committee, consistent with the terms of the Plan, as it may be
amended from time to time.
 
 

--------------------------------------------------------------------------------

 
 
1.6            Stockholder Rights.  Unless and until Shares are issued by the
Company upon exercise of the Options, Participant shall have none of the rights
or privileges of a shareholder of the Company (including voting, dividend and
liquidation rights) with respect to the Shares covered by the Options.
2.            Securities Law Compliance.  Participant represents that
Participant has received and carefully read a copy of the Prospectus for the
Plan, together with the Company's most recent Annual Report to Stockholders.
 Participant hereby acknowledges that Participant is aware of the risks
associated with the Shares and that there can be no assurance the price of the
Shares will not decrease in the future.  Participant hereby acknowledges no
representations or statements have been made to Participant concerning the value
or potential value of the Shares.  Participant acknowledges that Participant has
relied only on information contained in the Prospectus and has received no
representations, written or oral, from the Company or its employees, attorneys
or agents, other than those contained in the Prospectus or this Agreement.
 Participant acknowledges that the Company has made no representations or
recommendations, and is not providing any tax, legal or financial advice,
regarding Participant's participation in the Plan, or Participant's acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
 
3.            Transfer Restrictions.  Participant shall not transfer, assign,
sell, encumber, pledge, grant a security interest in or otherwise dispose of the
Options subject to this Agreement in any manner other than by the laws of
descent or distribution, and shall be exercised, during the lifetime of the
Participant, only by the Participant.  Any such transfer, assignment, sale,
encumbrance, pledge, security interest or disposition shall be void and shall
result in the automatic termination of the Options and this Agreement.
 
4.            Reserved.
 
5.            Forfeiture.  If at any time during Participant's Continuous
Service or at any time during the 12-month period following termination of
Participant's Continuous Service, a Forfeiture Event (as defined below) occurs,
then at the election of the Committee, (a) this Agreement and all Options
granted hereunder shall terminate, and (b) Participant shall return to the
Company for cancellation all Shares held by Participant plus pay the Company the
amount of any proceeds received from the sale of any Shares, to the extent such
Shares were issued pursuant to Options granted under this Agreement that were
exercised (i) during the 12-month period immediately preceding the Forfeiture
Event, or (ii) on the date of or at any time after such Forfeiture Event.
 
"Forfeiture Event" means the following:
(a)
a material breach by Participant of any of Participant's obligations under the
Company's Key Employee Covenants or any employment agreement, which breach is
(i) not cured within any applicable cure period set forth in the Key Employee
Covenants or employment agreement, and (ii) materially injurious to the Company
or any of its Subsidiaries;
 

(b)
any willful violation by Participant of any material law or regulation
applicable to the business of the Company or any of its Subsidiaries, which is
materially injurious to the Company or any of its Subsidiaries;
 

(c)
the Participant's conviction of, or a plea of nolo contendre to, a felony or any
willful perpetration of common law fraud;
 

(d)
any other willful misconduct by the Participant that is materially injurious to
the financial condition or business reputation of, or is otherwise materially
injurious to, the Company or any of its Subsidiaries; or
 

(e)
any material breach of the non-competition or non-solicitation provisions of the
Key Employee Covenants.

 

--------------------------------------------------------------------------------

 
 
6.            Governing Plan Document.  This Agreement incorporates by reference
all of the terms and conditions of the Plan, as presently existing and as
hereafter amended.  Participant expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan.  Participant also expressly:
 
(a)
Acknowledges receipt of the Plan and represents that Participant is familiar
with the provisions of the Plan, and that Participant enters into this Agreement
subject to all of the provisions of the Plan;
 

(b)
Recognizes that the Committee has been granted complete authority to administer
the Plan in its sole discretion, and agrees to accept all decisions related to
the Plan and all interpretations of the Plan made by the Committee as final and
conclusive upon Participant and upon all persons at any time claiming any
interest through Participant in the Options or the Shares subject to this
Agreement; and
 

(c)
Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
Participant from the requirements of Section 16(b) of the Exchange Act, as
amended and any rules or regulations promulgated thereunder, and that
Participant (to the extent Section 16(b) applies to Participant) shall not be
exempt from such requirements pursuant to Rule 16b-3 unless and until
Participant shall comply with all applicable requirements of Rule 16b-3,
including without limitation, the possible requirement that Participant must not
sell or otherwise dispose of any Share acquired hereby unless and until a period
of at least six months shall have elapsed between the date upon which such
Options were granted to Participant and the date upon which Participant desires
to sell or otherwise dispose of any Share acquired under such Options.

 
7.            Representations and Warranties.  As a condition to the receipt of
any Shares upon exercise of the Options, the Company may require Participant to
make any representations and warranties to the Company that legal counsel to the
Company may determine to be required or advisable under any applicable law or
regulation, including without limitation, representations and warranties that
the Shares are being acquired only for investment and without any present
intention or view to sell or distribute any such Shares.
 
8.            Compliance With Law and Regulations.  Notwithstanding any other
provision of the Plan or this Agreement, unless there is an available exemption
from any registration, qualification or other legal requirement applicable to
the Shares, the Company shall not be required to deliver any Shares issuable
upon exercise of the Options prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission ("SEC") or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable.  Participant understands that the Company is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares.  Further,
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without Participant's consent to the extent necessary to
comply with securities or other laws applicable to issuance of Shares.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.            Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant's participation in the
Plan and legally applicable to Participant or deemed by the Company in its
discretion to be an appropriate charge to Participant even if legally applicable
to the Company ("Tax-Related Items"), is and remains Participant's
responsibility and may exceed the amount actually withheld by the Company.
 Participant further acknowledges that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Options, including, but not limited to, the grant,
vesting or exercise of the Options, the subsequent sale of any Shares acquired
at exercise and the receipt of any dividends; and (b) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Options to reduce or eliminate Participant's liability for Tax-Related Items or
achieve any particular tax result.  Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction between the date of grant and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.
In this regard, Participant authorizes the Company, or the Company's respective
agents, at the Company's discretion, to satisfy the obligations with respect to
all Tax-Related Items by one or a combination of the following:
(a)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Options either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant's behalf pursuant to this authorization);
 

(b)
withholding from Participant's wages or other cash compensation paid to
Participant by the Company; or
 

(c)
withholding in Shares to be issued upon exercise of the Options.
 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested Options, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Participant agrees to pay to the Company any amount of Tax-Related Items that
the Company may be required to withhold or account for as a result of
Participant's participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if Participant fails to comply with
Participant's obligations in connection with the Tax-Related Items.
 
 

--------------------------------------------------------------------------------

 
 
 
10.            Nature of Grant.  In accepting the Options, Participant
acknowledges, understands and agrees that:
 
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;
 

(b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options even if Options have been awarded in the past;
 

(c)
nothing in this Agreement or in the Plan shall confer upon Participant any right
to continue in the employment or service of the Company or any Subsidiary;
 

(d)
all decisions with respect to future grants of Options or other grants, if any,
will be at the sole discretion of the Company;
 

(e)
Participant's participation in the Plan is voluntary; and
 

(f)
in the event of the termination of Participant's Continuous Service, and unless
otherwise expressly provided in this Agreement or determined by the Company,
Participant's right to vest in the Options under the Plan, if any, will
terminate as of the date Participant's Continuous Service is terminated, as
determined by the Committee in its sole discretion; similarly, any right to
exercise Options after termination of Participant's Continuous Service will be
measured from the date Participant is no longer providing Continuous Service, as
determined by the Committee in its sole discretion.
 

11.            Miscellaneous Provisions.
 
11.1            Notices.  Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the sender's local mail, registered or certified, postage prepaid and
properly addressed to the party entitled to such notice at the latest address on
file or at such other address as such party may designate by ten days advance
written notice under this Section to all other parties to this Agreement.
11.2            Waiver.  The failure of the Company in any instance to exercise
any rights under this Agreement, including the forfeiture rights under Section
5, shall not constitute a waiver of any other rights that may subsequently arise
under the provisions of this Agreement or any other agreement between the
Company and Participant.  Participant acknowledges that no waiver by the Company
of any breach of any provision of this Agreement shall operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by Participant or any other Participant, whether of like or different
nature.
11.3            Imposition of Other Requirements & Participant Undertaking.  The
Company reserves the right to impose other requirements on Participant's
participation in the Plan, on the Options and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons.  Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out the foregoing or one or more of the
obligations or restrictions imposed on either Participant or the Shares pursuant
to the provisions of this Agreement.
 
 

--------------------------------------------------------------------------------

 
 
11.4            Entire Contract.  This Agreement and the Plan constitute the
entire understanding and agreement of the parties with respect to the subject
matter contained herein.  This Agreement is made pursuant to, and incorporates
by reference, the provisions of the Plan and shall in all respects be construed
in conformity with the terms of the Plan.
11.5            Language.  If Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.
11.6            Electronic Delivery and Acceptance.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
11.7            Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Participant, Participant's permitted assigns and the legal
representatives, heirs and legatees of Participant's estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.  Participant may not
assign this Agreement other than by the laws of decent and distribution.
11.8            Severability.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
11.9            Governing Law and Choice of Venue.  The Options and the
provisions of this Agreement shall be governed by, and subject to, the laws of
the State of Utah, United States, without regard to the conflict of law
provisions, as provided in the Plan. For purposes of litigating any dispute that
arises under this Agreement or this grant of Options, the parties hereby submit
to and consent to the jurisdiction of the State of Utah, agree that such
litigation shall be conducted in the courts of Utah County, Utah, or the federal
courts of the United States for the District of Utah, where this grant is made
and/or to be performed.
By electronically accepting this Agreement and participating in the Plan,
Participant agrees to be bound by the terms and conditions in the Plan and this
Agreement.  Within six months of the date of grant, if Participant has not
electronically accepted this Agreement on Morgan Stanley Smith Barney's website,
or the website of any other stock plan service provider appointed by the
Company, then this award shall automatically be deemed accepted, and Participant
shall be bound by the terms and conditions in the Plan and this Agreement.